Case 1:20-cv-24523-KMW Document 68 Entered on FLSD Docket 11/11/2020 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                   1:20-CV-24523-KMW

  GILEAD SCIENCES, INC.;
  GILEAD SCIENCES IRELAND UC,

         Plaintiffs,

  v.

  AJC MEDICAL GROUP, INC., et al.,

        Defendants.
  _______________________________/

        NOTICE OF APPEARANCE AND DESIGNATION OF EMAIL ADDRESSES

         NOTICE is hereby given that Mindy Y. Kubs, of the law firm of Kozyak Tropin &

  Throckmorton LLP, hereby appears as counsel for Defendants, ALLIED HEALTH

  ORGANIZATION, INC.; A BETTER YOU WELLNESS CENTER, LLC; ALEJANDRO

  CASTRO; ALEXANDER EVANS; AND MYRIAM AUGUSTINE; and request that any and all

  pleadings or other matters pertaining to this cause be directed to her on behalf of Defendants.

  Further, counsel designates the following email addresses for the purpose of service:

         Mindy Y. Kubs                 Primary email:         myk@kttlaw.com
                                       Secondary email:       ems@kttlaw.com

                                        Respectfully submitted,

                                        KOZYAK TROPIN & THROCKMORTON LLP
                                        Counsel for Defendant Allied Health Organization, Inc.; A
                                        Better You Wellness Center, LLC; Alejandro Castro;
                                        Alexander Evans; and Myriam Augustine
                                        2525 Ponce de Leon, 9th Floor
                                        Coral Gables, Florida 33134
                                        Telephone: (305) 372-1800
                                        Facsimile: (305) 372-3508

                                        By: /s/ Mindy Y. Kubs
Case 1:20-cv-24523-KMW Document 68 Entered on FLSD Docket 11/11/2020 Page 2 of 2




                                              Detra Shaw-Wilder
                                              Florida Bar No. 037184
                                              Email: dps@kttlaw.com
                                              Javier A. Lopez
                                              Florida Bar No. 016727
                                              Email: jal@kttlaw.com
                                              Mindy Y. Kubs
                                              Florida Bar No. 0041009
                                              Email: myk@kttlaw.com


                                 CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on November 11, 2020, I electronically filed the foregoing

  document with the Clerk of the Court through the Florida ePortal and that the foregoing document

  was served by an automatic email generated by the Florida Courts e-Filing Portal.

                                              By: /s/ Mindy Y. Kubs
                                                      Mindy Y. Kubs




  12K2049




                                                 2
